Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-25 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has shown that the use of ketone solvents results in unexpectedly improved resistance to shearing retention at 1 week [Table 3 of specification, Examples Ex1 compared to CE1 and CE2] as compared to identical composition using dichloromethane and ethyl acetate solvents [Table 1 of specification, Examples Ex1 compared to CE1 and CE2]. The closest prior art Murakami et al (US 20110244158 A1) and Morikawa et al (JP 08291279 A) disclose the ketone solvents as equivalent to other solvents and even exemplify the ethyl acetate which Applicant has shown to be inferior.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766